DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing insert part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Pg. 13 line 24 refers to restrictor 300 which appears to be an incorrect reference number.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the operating element is in threaded engagement with a housing insert part.  Claim 1 recites the operating element is in threaded engagement with the housing.  It is not clear if the operating element is in threaded engagement with both a separate housing and insert part or if the insert part if considered as part of the housing and is therefor in threaded engagement with the housing because it is in threaded engagement with the insert part and is not in threaded engagement with two separate portions.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radmer et al. (US 2008/0287883 A1) in view of Moller et al. (US 2009/0012479 A1).
With regard to claim 1, Radmer et al. teach an injection device comprising a dose setting device and an ampoule containing a substance, said dose setting device comprising: a housing (Fig. 4 member 110); an operating element in threaded engagement with the housing and rotatable to 5move in a proximal direction for setting a dose (Fig. 4 member 90, [0076]); a driving element for generating a driving movement to dispense the dose, the driving element being in threaded engagement with the housing (Fig. 4 members 120, [0078]); wherein the threaded engagement of the operating element with the housing comprises a thread pitch different from a thread pitch of the threaded 10engagement of the driving element with the housing (Fig. 5 see threads 122 vs. threads 101); a coupling by which the operating element and driving element can be coupled to dispense the dose set by the operating element so that a rotating dispensing movement of the operating element is transmitted directly to the driving element (Fig. 4 member 70, [0089], [0090]);  15a counter-rotation locking element coupled with the driving element, the locking element adapted to permit a rotation of the driving element in one direction and prevent a rotation of the driving element in the opposite direction (Fig. 4 member 130, [0080], [0081], 130 is coupled to 120 via 110, 110 is constrained to rotate in one direction which it then rotates 120 in one direction).  The disclosed embodiment discloses an end of content feature ([0094]-[0096]) does not disclose producing clicking nosing during dispensing.  However, in another embodiment the end of content indicator provides a sound ([0128]) though this is not explicitly disclosed as created by a rotation relative to the housing.  Further, Moller et al. discloses an end of content indication which presents as a clicking sound during delivery when the end of dose is 
With regard to claim 5, see [0089] ad [0090], dur to 70 90 and 120 rotate in unison.
With regard to claim 8, there is nothing in the claim which defines the start and stop of consideration of the axial movement, as such the operating element is capable of a larger axial movement than the driving element as various movements could be considered.
With regard to claim 9, see [0080], 130 has an opening which locks onto key 121 of threaded rod 120 (Fig. 5).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radmer et al. (US 2008/0287883 A1) in view of Moller et al. (US 2009/0012479 A1) as applied to claim 1 above, and further in view of Harms et al. (US 2009/0275914 A1).
With regard to claim 3, Radmer et al. teach a device substantially as claimed but dose not teach a maximum settable dose element.  However, Harms et al. teach using an insert around the dosing sleeve to prevent the dosing sleeve from being wound out further than a maximum settable dose ([0131]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an element to fix the maximum .

Allowable Subject Matter
Claims 2, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783